Citation Nr: 1719589	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 2009, for the award of service connection for coronary artery disease.  

2.  Entitlement to an effective date earlier than December 7, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for esophageal disability, to include Barrett's esophagus and esophageal cancer.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel
INTRODUCTION

The Veteran served active duty with the Army from July 1967 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010, August 2011, and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge, but subsequently withdrew his request in March 2015.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and therefore is presumed to have had in-service exposure to herbicides, including Agent Orange.  

2.  Service connection for coronary artery disease was granted in an August 2011 rating decision, effective December 7, 2009.  

3.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease prior to December 7, 2009.  

4.  Service connection for PTSD was granted in a June 2012 rating decision, effective December 7, 2009.  

5.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for PTSD prior to December 7, 2009.  

6.  At no point pertinent to the December 2009 claim for service connection for esophageal disability, to include Barrett's esophagus and esophageal cancer, has there been any competent indication of any current disability of this claimed condition for which service connection may be granted.  

7.  Barrett's esophagus and esophageal cancer are not disorders presumed to be etiologically related to exposure to herbicides used in the Republic of Vietnam, including Agent Orange.  

8.  A history of Barrett's esophagus was first clinically documented decades after service discharge and is not shown to be medically related to service, to include presumptive herbicide exposure therein; there is no medical indication that esophageal cancer has ever been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 7, 2009, for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400, 3.816 (2016).  

2.  The criteria for an effective date prior to December 7, 2009, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400 (2016).  

3.  The criteria for service connection for esophageal disability, to include Barrett's esophagus and esophageal cancer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As regards to the Veteran's earlier effective date claims, the Veteran and his representative have been notified of the reasons for the denial of claims, and have been afforded opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

With regard to the service connection claim for esophageal disability, a notice letter dated January 2010 complied with VA's duty to notify.  Specifically, the letter notified the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his service connection claim, and the Board finds that such is not necessary in the instant case.  In this regard, under 
38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicates that the disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

However, as explained below, the Board finds that there is no credible lay evidence suggesting a continuity of symptomatology since service, and no competent evidence otherwise suggesting a relationship to service.  Therefore, a VA opinion or examination is not necessary.  Moreover, neither the Veteran nor his representative has identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Thus, the Board finds that VA has fully satisfied its duty to assist.  


II.  Earlier Effective Date

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as a "formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the general rule for effective dates.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 
38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

A more detailed discussion of the Nehmer guidelines will follow in the analysis for the claim pertaining to coronary artery disease, as it is a disease that is identified under 38 C.F.R. § 3.309(e) as one that is associated with exposure to certain herbicide agents.  

A.  Coronary Artery Disease

The Veteran contends that an effective date earlier than December 7, 2009 for the award of service connection for coronary artery disease is warranted.  In the September 2011 notice of disagreement, the Veteran asserted that an earlier effective date was warranted for coronary artery disease, as he suffered a heart attack in 1985.  

The Veteran separated from active service in September 1969.  In January 2011, he filed a formal claim for service connection for coronary artery disease.  As he did not submit a claim of entitlement to service connection for coronary artery disease within one year of service discharge, assignment of an effective date back to the day following his service discharge is not possible.  

The Board has considered whether any evidence of record prior to January 2011, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  

Prior to the formal claim for service connection for coronary artery disease filed in January 2011, the Veteran submitted a claim on December 7, 2009 for various other conditions.  Medical records received in conjunction with this claim showed that the Veteran was diagnosed with coronary artery disease.  In Criswell v. Nicholson, 20 Vet. App. 501 (2006), the Court concluded that a report of examination or hospitalization will be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  See also Brannon v. West, 12 Vet. App. at 35 (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit).  As such, in a rating decision issued in August 2011, the RO accordingly granted service connection for coronary heart disease, effective to the earlier date of December 7, 2009.  

In addition, the Board has considered whether any evidence of record prior to December 7, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  The Board has reviewed the evidence to determine whether any communication submitted by the Veteran prior to December 7, 2009 indicates an attempt to apply for service connection for coronary artery disease.  However, no document submitted prior to this date indicates intent to pursue a claim of entitlement to service connection for coronary heart disease.  As noted above, a report of examination or hospitalization will be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Although some of the Veteran's clinical records prior to December 2009 do document complaints of coronary heart disease, such medical records cannot constitute an initial claim for service connection as no intent to file a claim prior to December 7, 2009 was noted.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit).  

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for coronary artery disease that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the December 7, 2009, date selected by the RO, is the earliest possible effective date here.  If entitlement arose prior to December 7, 2009, then the date of claim would be the later of the two, and hence the correct effective date is provided by 
38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra, Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for coronary artery disease.  

While the Veteran's coronary artery disease may have been present for many years prior to December 2009, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400.  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to December 7, 2009, for the grant of service connection for coronary artery disease.  

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for coronary artery disease until December 7, 2009, more than a year after the Veteran's separation from active service, the award of service connection for such disability may be no earlier than December 7, 2009, the date VA received his original claim.  Therefore, the Veteran's claim for an earlier effective date for the award of service connection for coronary artery disease must be denied.  

The Board has also considered whether an earlier effective date can be provided based on the application of a liberalizing law.  As discussed above, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016).  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Effective August 31, 2010, VA added ischemic heart disease, to include coronary heart disease, to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53, 216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation.  75 Fed. Reg. 53, 216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54, 766 (Sept. 6, 2013).  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3). 

Under 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 
38 C.F.R. § 3.816(c)(2).  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of separation from active service.  

A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 
38 C.F.R. § 3.816(c).  

The Veteran's May 2011 VA treatment records reflect a diagnosis of coronary artery disease in 1990.  

As noted above, ischemic heart disease, to include coronary artery disease, was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service effective August 31, 2010.  

The Board has considered the Veteran's assertion that he is entitled to an effective date reflecting his diagnosis of coronary artery disease in 1990.  The dispositive fact in this matter is the date when VA concedes that the Veteran first filed a claim seeking service connection for coronary artery disease.  VA has identified December 7, 2009 as the date of the Veteran's claim for service connection for coronary artery disease.  The record does not show that he had a pending claim of service connection for coronary artery disease between May 1989 and December 7, 2009.  The record also does not show that the Veteran had a claim of service connection for coronary artery disease denied between September 1985 and May 1989.  Furthermore, his claim was received decades (and not within a year) following his separation from service.  Consequently, the liberalizing provisions under Nehmer do not apply in the instant case.  

Although VA treatment records show that the Veteran had a diagnosis of coronary artery disease as early as 1990, the diagnosis itself does not qualify as an informal claim for service connection, as it does not identify service connection for coronary artery disease as a benefit sought.  As previously discussed, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Board is bound by governing law and regulations, and has no authority to award benefits not authorized by the governing law.  Because the Veteran is not shown to have filed a formal or informal application for service connection for coronary artery disease prior to December 7, 2009, VA is precluded from granting an effective date for the award of service connection for coronary artery disease prior to this date.  Hence, an earlier effective date in accordance with liberalizing law or the Nehmer guidelines is not warranted.  See 38 C.F.R. § 3.816(c)(1), (c)(2).  

B.  PTSD

The Veteran contends that an effective date earlier than December 7, 2009 for the award of service connection for PTSD is warranted.  In the July 2012 notice of disagreement, the Veteran asserted that an earlier effective date was warranted for PTSD, as the disability was a result of occurrences from 1968 to 1969.  He also stated that he filed a claim for service connection for PTSD in 1969.  However, the record reflects that the first claim, formal or informal, for service connection for PTSD was filed on December 7, 2009.  

The Veteran separated from active service in September 1969.  In December 2009, he filed a formal claim for service connection for PTSD.  As he did not submit a claim of entitlement to service connection for PTSD within one year of service discharge, assignment of an effective date back to the day following his service discharge is not possible.  

The Board has considered whether any evidence of record prior to December 7, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  

In addition, the Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for PTSD.  However, no document submitted prior to December 7, 2009 indicates an intent to pursue a claim of entitlement to service connection for PTSD.  It is further noted that a report of examination or hospitalization will be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006); see also Brannon v. West, 12 Vet. App. at 35 (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit).  Although some of the Veteran's clinical records do document PTSD, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for PTSD that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the December 7, 2009, date selected by the RO, is the earliest possible effective date here.  If entitlement arose prior to December 7, 2009, then the date of claim would be the later of the two, and hence the correct effective date is provided by 38 C.F.R. 
§ 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra, Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal entitlement to an earlier effective date for the award of service connection for PTSD.  

While the Veteran's PTSD may have been present for many years prior to December 2009, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to December 7, 2009, for the grant of service connection for PTSD.  

The Board has considered that the Veteran's suggestion that he did file a claim for service connection for PTSD with a particular individual in 1969.  It appears he later clarified this statement to be that he began seeking medical treatment for PTSD from this individual and that it actually started in 1990 or 1991.  In any event, to the extent that the Veteran may have intended to argue that he did file a claim for PTSD in 1969, the Board must find such argument not credible.  The record does show that a signed formal claim was filed in 1969, but this was specifically limited to hearing loss.

As there is no credible evidence of VA receipt of a claim, formal or informal, for service connection for PTSD until December 7, 2009, more than a year after the Veteran's separation from active service, the award of service connection for such disability may be no earlier than December 7, 2009, the date VA received his original claim.  Therefore, the Veteran's claim for an earlier effective date for the award of service connection for PTSD must be denied.  

III.  Service Connection

The Veteran's DD 214 reflects that he served with the United States Army and had service in Vietnam.  The Veteran contends that he is entitled to service connection for esophageal disability, to include Barrett's esophagus and esophageal cancer.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from an esophageal disability that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection for an esophageal disability is not warranted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Specific to the Veteran's claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Respiratory cancers, such as cancers of the lung, bronchus, larynx, or trachea, are listed as diseases that have been associated with Agent Orange exposure.  Esophageal cancer is not, however, listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

As an initial matter, the Board is unable to find any competent medical evidence of currently claimed disability involving the esophagus.  For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed, or during or contemporaneous to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the Veteran has a current disability for service connection purposes).  

Here, VA and private medical records refer to a history of Barrett's esophagus, shown to be diagnosed and treated well before the filing of the December 2009 service connection claim, and not shown to be diagnosed as an active or current condition, or symptomatic from that point onward.  At no time shortly prior to or since the December 2009 filing of the service connection claim has any diagnosed esophageal disability been medically shown.  In February 2007, a private physician with the initials of B.B. reported that biopsies of esophagus and stomach were benign, and that there was no Barrett's or Helicobacter Pylori.  Thus, although the Veteran is seeking service connection, and a post-service history of Barrett's esophagus is documented, there is otherwise no competent, probative evidence indicating that he has, or at any time pertinent to this appeal, has had an esophageal disability, to include Barrett's and esophageal cancer as an active, current disability.  

As for the Veteran's own assertions relating to his currently claimed disability, the Board notes that he, like other claimants, is competent to report symptoms of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Notably, however, as such disorders involve internal processes which require evaluation and testing to identify, the Veteran is not competent himself to clinically diagnose any such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.  

In this case, as there simply is no competent evidence of currently manifested claimed disability, to include Barrett's esophagus and/or esophageal cancer, the claim may be denied on this basis, alone.  Furthermore, even if the Board was to find evidence of the currently claimed disability, the claim would still fail.  

The evidence stablishes that the Veteran served in the Republic of Vietnam during his active service.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, with regard to the question of entitlement to service connection on a presumptive basis due to herbicide exposure, neither Barrett's esophagus nor esophageal cancer is included on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  

The Veteran has essentially maintained that esophageal cancer should be considered a presumptive type of cancer.  VA specifically set forth which cancers were associated with Agent Orange and other herbicide exposure, and in so doing did not include cancer of the esophagus.  In addition, the National Academy of Sciences (NAS) concluded in December 2013 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs (to include stomach cancer, as well as esophageal cancer).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  Thus, VA has limited the respiratory cancers to those areas that it specifically listed under 38 C.F.R. § 3.309(e), not including esophageal cancer.  

The legal authority governing direct service connection and presumptive service connection for chronic diseases would also provide no basis to establish service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The history of Barrett's esophagus was not clinically documented until decades after the Veteran's discharge from service - well outside of the one-year presumptive period for specified chronic diseases, such as a malignant tumor.  The Board additionally notes that a significant lapse in time between service and the post-service documentation of a disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion that even suggests that an etiological relationship exists between the claimed disability and service.  Post-service private medical records and VA records represent the only evidence on file even noting a history of Barrett's esophagus, and none of these records reference symptomatology dating to service or any include any comment with respect to the etiology of any such condition.  

As indicated above, although the Veteran is presumed to have had herbicide exposure during service, no esophageal or throat problems were shown in service, and no history or such problems was clinically documented until decades after service.  Moreover, aside from his own lay assertions, there is no competent indication that the Veteran has, or has had, an esophageal disability, to include Barrett's esophagus and esophageal cancer, at any point pertinent to this appeal, or that any such disability, if existing, would be in any way related to service, to include presumed herbicide exposure therein.  

Finally, to the extent that the Veteran himself asserts that he suffers from service-related Barrett's esophagus and/or esophageal cancer, such assertions do not provide persuasive support for the claim.  While the Board does not doubt the sincerity of the Veteran's beliefs, he simply is not competent to establish either the diagnosis or etiology of the claimed disability on the basis of his own lay assertions.  

Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the diagnosis and etiology of a Barrett's esophagus and/or esophageal cancer - both complex disabilities - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana, 24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore of no probative value in this case.  

Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

An effective date earlier than December 7, 2009, for the award of service connection for coronary artery disease is denied.  

An effective date earlier than December 7, 2009, for the award of service connection for PTSD is denied.  

Service connection for esophageal disability, to include Barrett's esophagus and esophageal cancer, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


